                                                      Case 1:17-cr-00600-NRB Document 63-8 Filed 10/03/18 Page 1 of 9




                                                 Exhibit A(7): William McFarland Bank Account Miscellaneous Expenses (May 2016 – April 2017)
 Date     Amount        Name                           Description
4/26/2017       175.70 Con Ed
4/26/2017        11.96 Apple
4/26/2017         9.99 Apple
4/25/2017        32.27 Trycaviar Food Delivery
4/13/2017        10.88 Apple
4/13/2017         9.99 Apple
4/10/2017        42.45 Seamless Food Delivery
4/10/2017        35.87 Seamless Food Delivery
3/30/2017         2.99 Apple
3/29/2017       529.07 Verizon Wireless
3/28/2017       877.98 Con Ed
3/28/2017       200.00 Cleaning
3/27/2017        48.00 Seamless Food Delivery
3/27/2017        20.19 Seamless Food Delivery
3/27/2017         9.99 Apple
3/24/2017        44.16 Seamless Food Delivery
3/23/2017        90.13 Seamless Food Delivery
3/23/2017         8.97 Apple
3/22/2017        42.45 Seamless Food Delivery
3/15/2017     3,069.19 Apple
3/15/2017       200.00 Cleaning
3/15/2017        27.00 Apple
3/15/2017         9.99 Apple
3/14/2017        10.88 Apple
3/13/2017        82.19 Trycaviar Food Delivery
3/13/2017         9.80 Apple
3/10/2017       272.18 Best Buy
3/10/2017        23.79 Seamless Food Delivery
3/10/2017         9.99 Apple
 3/9/2017       200.00 Cleaning
 3/9/2017         2.17 Apple
 3/8/2017       134.21 Trycaviar Food Delivery
 3/6/2017       150.00 Cleaning
 3/3/2017        71.77 Trycaviar Food Delivery
 3/3/2017        36.43 Trycaviar Food Delivery
2/27/2017       200.00 Cleaning
2/27/2017         8.97 Apple
2/24/2017        64.62 Trycaviar Food Delivery
2/24/2017        22.60 Trycaviar Food Delivery
2/23/2017         8.97 Apple
2/21/2017        49.20 Trycaviar Food Delivery
2/17/2017        86.43 Trycaviar Food Delivery
2/17/2017        50.20 Trycaviar Food Delivery
2/16/2017        42.50 Seamless Food Delivery
2/15/2017        56.82 Trycaviar Food Delivery
2/15/2017      (225.00) Cleaning
2/14/2017        10.88 Apple
2/14/2017         9.99 Apple
2/13/2017        29.90 Trycaviar Food Delivery
 2/8/2017       500.00 Cleaning
 2/2/2017         5.98 Apple
1/31/2017       500.00 Cleaning
1/31/2017       215.72 Verizon Wireless
1/31/2017        27.37 Seamless Food Delivery
                                                            Case 1:17-cr-00600-NRB Document 63-8 Filed 10/03/18 Page 2 of 9




 1/31/2017       26.52    Seamless Food Delivery
 1/30/2017    1,157.93    Verizon Wireless
 1/30/2017       60.10    Seamless Food Delivery
 1/30/2017       37.71    Trycaviar Food Delivery
 1/30/2017       30.90    Trycaviar Food Delivery
 1/26/2017      870.99    Best Buy
 1/23/2017       10.88    Apple
 1/19/2017    2,560.98    Farrow Ball
 1/19/2017      100.00    Cleaning
 1/18/2017       67.52    Trycaviar Food Delivery
 1/17/2017    1,837.28    Farrow Ball
 1/17/2017       49.20    Trycaviar Food Delivery
 1/17/2017       44.32    Trycaviar Food Delivery
 1/17/2017       43.41    Trycaviar Food Delivery
 1/17/2017       27.11    Seamless Food Delivery
 1/17/2017       24.62    Seamless Food Delivery
 1/17/2017       23.46    Seamless Food Delivery
 1/12/2017    1,232.30    Verizon Wireless
 1/10/2017      100.00    Cleaning
12/30/2016        5.98    Apple
12/28/2016      209.41    Verizon Wireless
12/28/2016       29.92    Seamless Food Delivery
12/27/2016       47.62    Seamless Food Delivery
12/23/2016        2.99    Apple
12/21/2016      175.00    Cleaning
12/20/2016       26.06    Seamless Food Delivery
12/19/2016       46.67    Trycaviar Food Delivery
12/19/2016       34.30    Seamless Food Delivery
12/19/2016       29.49    Seamless Food Delivery
12/15/2016       33.97    Seamless Food Delivery
12/14/2016       13.87    Apple
 12/7/2016       82.19    Trycaviar Food Delivery
 12/6/2016       17.65    Seamless Food Delivery
 12/5/2016       47.22    Trycaviar Food Delivery
 12/5/2016       21.22    Trycaviar Food Delivery
 12/5/2016        8.97    Apple
 12/2/2016       21.02    Trycaviar Food Delivery
 12/1/2016        5.98    Apple
11/30/2016       98.68    Trycaviar Food Delivery
11/30/2016       45.99    Seamless Food Delivery
11/29/2016      209.41    Verizon Wireless
11/29/2016       42.19    Seamless Food Delivery
11/28/2016      147.95    Trycaviar Food Delivery
11/28/2016       23.95    Seamless Food Delivery
11/28/2016        2.99    Apple
11/25/2016       14.99    Apple
11/25/2016   (3,000.00)   Capital Investment Realty Group
11/23/2016      125.00    Cleaning
11/23/2016       46.38    Seamless Food Delivery
11/22/2016    5,650.00    Capital Investment Realty Group
11/16/2016        2.45    Starbucks
11/15/2016       29.71    Seamless Food Delivery
11/14/2016      100.00    Cleaning
11/14/2016       33.71    Trycaviar Food Delivery
11/14/2016       10.88    Apple
11/10/2016      160.00    Life Time Fitness
                                                     Case 1:17-cr-00600-NRB Document 63-8 Filed 10/03/18 Page 3 of 9




 11/8/2016       140.65    Trycaviar Food Delivery
 11/8/2016       100.00    Cleaning
 11/8/2016        23.87    Seamless Food Delivery
 11/8/2016        17.53    Seamless Food Delivery
 11/7/2016       125.21    Seamless Food Delivery
 11/7/2016         2.99    Apple
 11/2/2016       250.00    Cleaning
 11/2/2016        14.96    Apple
10/28/2016     5,394.04    Pan Aqua Diving
10/28/2016       209.41    Verizon Wireless
10/26/2016        90.80    Trycaviar Food Delivery
10/26/2016        20.34    Seamless Food Delivery
10/25/2016        16.13    Seamless Food Delivery
10/24/2016        26.17    Trycaviar Food Delivery
10/24/2016        15.49    Seamless Food Delivery
10/19/2016       100.00    Cleaning
10/19/2016        22.27    Seamless Food Delivery
10/18/2016        50.00    Acorns Investing
10/18/2016        50.00    Acorns Investing
10/17/2016        50.00    Acorns Investing
10/17/2016        43.62    Trycaviar Food Delivery
10/14/2016       100.00    Cleaning
10/14/2016        50.00    Acorns Investing
10/14/2016   (13,607.75)   Acorns Investing
10/13/2016       185.33    Wine
10/13/2016        84.24    Wine
10/13/2016        50.00    Acorns Investing
10/11/2016        50.00    Acorns Investing
10/11/2016        43.83    Seamless Food Delivery
10/11/2016        14.70    Seamless Food Delivery
 10/7/2016        50.00    Acorns Investing
 10/6/2016        50.00    Acorns Investing
 10/5/2016        50.00    Acorns Investing
 10/4/2016        50.00    Acorns Investing
 10/4/2016        50.00    Acorns Investing
 10/4/2016        50.00    Acorns Investing
 10/3/2016       489.29    Pan Aqua Diving
 10/3/2016        50.00    Acorns Investing
 10/3/2016        21.34    Seamless Food Delivery
 9/30/2016     2,160.00    Sportspass
 9/30/2016       136.47    Seamless Food Delivery
 9/30/2016        50.00    Acorns Investing
 9/29/2016        50.00    Acorns Investing
 9/29/2016        38.76    Seamless Food Delivery
 9/28/2016       206.17    Verizon Wireless
 9/28/2016       175.00    Cleaning
 9/28/2016        50.00    Acorns Investing
 9/28/2016         6.10    Starbucks
 9/28/2016         4.25    Starbucks
 9/27/2016        50.00    Acorns Investing
 9/27/2016        50.00    Acorns Investing
 9/27/2016        50.00    Acorns Investing
 9/27/2016         8.46    Starbucks
 9/26/2016        63.86    Seamless Food Delivery
 9/26/2016        50.00    Acorns Investing
 9/26/2016        38.78    Trycaviar Food Delivery
                                                Case 1:17-cr-00600-NRB Document 63-8 Filed 10/03/18 Page 4 of 9




9/26/2016    30.50    Seamless Food Delivery
9/26/2016    21.47    Seamless Food Delivery
9/26/2016    15.15    Seamless Food Delivery
9/23/2016    50.00    Acorns Investing
9/22/2016    50.00    Acorns Investing
9/22/2016     9.34    Acorns Investing
9/21/2016    50.00    Acorns Investing
9/20/2016    50.00    Acorns Investing
9/20/2016    50.00    Acorns Investing
9/20/2016    50.00    Acorns Investing
9/19/2016    50.00    Acorns Investing
9/19/2016    34.71    Trycaviar Food Delivery
9/19/2016    31.92    Seamless Food Delivery
9/16/2016    50.00    Acorns Investing
9/15/2016    50.00    Acorns Investing
9/14/2016    50.00    Acorns Investing
9/13/2016    50.00    Acorns Investing
9/13/2016    50.00    Acorns Investing
9/13/2016    50.00    Acorns Investing
9/13/2016    17.31    Seamless Food Delivery
9/12/2016   100.00    Cleaning
9/12/2016    50.00    Acorns Investing
9/12/2016    44.41    Trycaviar Food Delivery
9/12/2016    24.55    Seamless Food Delivery
9/12/2016     8.06    Starbucks
9/12/2016    (2.00)   ATM fee
9/12/2016    (2.00)   ATM fee
9/12/2016    (3.00)   ATM fee
 9/9/2016    50.00    Acorns Investing
 9/8/2016    50.00    Acorns Investing
 9/8/2016    18.49    Starbucks
 9/8/2016     8.49    Starbucks
 9/7/2016    50.00    Acorns Investing
 9/7/2016    39.33    Trycaviar Food Delivery
 9/6/2016    50.00    Acorns Investing
 9/6/2016    50.00    Acorns Investing
 9/6/2016    50.00    Acorns Investing
 9/6/2016    50.00    Acorns Investing
 9/6/2016    (2.00)   ATM fee
 9/2/2016    50.00    Acorns Investing
 9/1/2016   100.00    Cleaning
 9/1/2016    50.00    Acorns Investing
8/31/2016    50.00    Acorns Investing
8/31/2016     8.91    Whole Foods
8/30/2016    50.00    Acorns Investing
8/30/2016    50.00    Acorns Investing
8/30/2016    50.00    Acorns Investing
8/29/2016   214.45    Verizon Wireless
8/29/2016   144.09    Trycaviar Food Delivery
8/29/2016    50.00    Acorns Investing
8/29/2016    27.98    Seamless Food Delivery
8/26/2016    50.00    Acorns Investing
8/25/2016    50.00    Acorns Investing
8/25/2016    21.54    Seamless Food Delivery
8/24/2016    50.00    Acorns Investing
8/23/2016    50.00    Acorns Investing
                                                             Case 1:17-cr-00600-NRB Document 63-8 Filed 10/03/18 Page 5 of 9




8/23/2016      50.00    Acorns Investing
8/23/2016      50.00    Acorns Investing
8/22/2016      50.00    Acorns Investing
8/22/2016      34.98    Trycaviar Food Delivery
8/19/2016      50.00    Acorns Investing
8/19/2016      (2.00)   ATM fee
8/19/2016      (2.00)   ATM fee
8/19/2016      (5.99)   ATM fee
8/18/2016      50.00    Acorns Investing
8/18/2016      41.66    Wine
8/18/2016       9.99    Acorns Investing
8/17/2016      50.00    Acorns Investing
8/17/2016       9.50    Acorns Investing
8/16/2016     164.58    Trycaviar Food Delivery
8/16/2016      78.37    Wine
8/16/2016      52.74    Trycaviar Food Delivery
8/16/2016      50.00    Acorns Investing
8/16/2016      50.00    Acorns Investing
8/16/2016      50.00    Acorns Investing
8/16/2016       9.07    Acorns Investing
8/16/2016       5.26    Acorns Investing
8/15/2016      66.70    Trycaviar Food Delivery
8/15/2016      50.60    Acorns Investing
8/15/2016      39.33    Trycaviar Food Delivery
8/15/2016      34.56    Seamless Food Delivery
8/15/2016      25.38    Trycaviar Food Delivery
8/15/2016      12.98    Apple
8/15/2016       7.98    Apple
8/15/2016      (2.00)   ATM fee
8/15/2016      (2.00)   ATM fee
8/12/2016      50.00    Acorns Investing
8/12/2016       7.78    Acorns Investing
8/11/2016      50.00    Acorns Investing
8/11/2016       9.24    Acorns Investing
8/10/2016      50.00    Acorns Investing
 8/9/2016     100.00    Cleaning
 8/9/2016      50.00    Acorns Investing
 8/9/2016      50.00    Acorns Investing
 8/9/2016      50.00    Acorns Investing
 8/9/2016      39.05    Seamless Food Delivery
 8/9/2016      16.21    Seamless Food Delivery
 8/9/2016       9.89    Acorns Investing
 8/9/2016       9.76    Acorns Investing
 8/8/2016   6,000.00    Byrd Hoffman Water Mill Foundation
 8/8/2016      53.84    Seamless Food Delivery
 8/8/2016      50.00    Acorns Investing
 8/8/2016      43.07    Trycaviar Food Delivery
 8/8/2016      21.98    Apple
 8/8/2016       6.55    Acorns Investing
 8/5/2016      50.00    Acorns Investing
 8/5/2016       9.32    Acorns Investing
 8/4/2016      50.00    Acorns Investing
 8/3/2016   5,004.50    Acorns Investing
 8/3/2016      50.00    Acorns Investing
 8/3/2016       9.58    Acorns Investing
 8/2/2016      54.80    Acorns Investing
                                                   Case 1:17-cr-00600-NRB Document 63-8 Filed 10/03/18 Page 6 of 9




 8/2/2016       50.00    Acorns Investing
 8/2/2016       50.00    Acorns Investing
 8/1/2016   20,000.00    Cleo Lettry Vauban
 8/1/2016       50.00    Acorns Investing
 8/1/2016       42.59    Trycaviar Food Delivery
 8/1/2016        8.36    Acorns Investing
7/29/2016       54.67    Acorns Investing
7/29/2016        5.41    Acorns Investing
7/29/2016        1.29    Apple
7/28/2016      211.11    Verizon Wireless
7/28/2016      195.16    Wine
7/28/2016       77.10    Seamless Food Delivery
7/28/2016       50.00    Acorns Investing
7/27/2016      106.47    Seamless Food Delivery
7/27/2016       50.00    Acorns Investing
7/27/2016       27.56    Seamless Food Delivery
7/26/2016       54.14    Acorns Investing
7/26/2016       50.00    Acorns Investing
7/26/2016       50.00    Acorns Investing
7/26/2016       17.10    Seamless Food Delivery
7/26/2016        9.72    Acorns Investing
7/26/2016        6.46    Acorns Investing
7/25/2016       50.00    Acorns Investing
7/22/2016       50.00    Acorns Investing
7/22/2016        5.34    Acorns Investing
7/21/2016       80.00    Cleaning
7/21/2016       50.00    Acorns Investing
7/20/2016       50.00    Acorns Investing
7/20/2016        9.00    Acorns Investing
7/19/2016       50.00    Acorns Investing
7/19/2016       50.00    Acorns Investing
7/19/2016       50.00    Acorns Investing
7/19/2016       46.53    Trycaviar Food Delivery
7/19/2016        9.61    Acorns Investing
7/19/2016        7.57    Acorns Investing
7/18/2016       53.52    Acorns Investing
7/18/2016       32.71    Trycaviar Food Delivery
7/18/2016       14.87    Apple
7/18/2016        5.66    Acorns Investing
7/15/2016       50.00    Acorns Investing
7/15/2016        8.96    Acorns Investing
7/14/2016      100.00    Cleaning
7/14/2016       50.00    Acorns Investing
7/14/2016        3.99    Apple
7/13/2016       50.00    Acorns Investing
7/13/2016       14.24    Starbucks
7/13/2016        9.80    Acorns Investing
7/12/2016       54.53    Acorns Investing
7/12/2016       50.00    Acorns Investing
7/12/2016       50.00    Acorns Investing
7/11/2016        5.44    Acorns Investing
7/11/2016       (5.99)   ATM fee
7/11/2016       (6.99)   ATM fee
7/11/2016       (6.99)   ATM fee
7/11/2016       (6.99)   ATM fee
 7/8/2016       50.00    Acorns Investing
                                                   Case 1:17-cr-00600-NRB Document 63-8 Filed 10/03/18 Page 7 of 9




 7/8/2016        9.71    Acorns Investing
 7/7/2016       51.47    Acorns Investing
 7/6/2016   24,000.00    Cleo Lettry Vauban
 7/6/2016       53.08    Acorns Investing
 7/6/2016       47.95    Whole Foods
 7/6/2016       45.40    Trycaviar Food Delivery
 7/6/2016        6.20    Starbucks
 7/5/2016       81.61    Wine
 7/5/2016       80.00    Cleaning
 7/5/2016       54.62    Acorns Investing
 7/5/2016       50.00    Acorns Investing
 7/5/2016       50.00    Acorns Investing
 7/5/2016       50.00    Acorns Investing
 7/5/2016       24.99    Apple
 7/5/2016        6.54    Acorns Investing
 7/5/2016        6.21    Starbucks
 7/5/2016       (3.00)   ATM fee
 7/1/2016       50.00    Acorns Investing
 7/1/2016        5.62    Acorns Investing
6/30/2016       50.00    Acorns Investing
6/29/2016      100.00    Cleaning
6/29/2016       50.00    Acorns Investing
6/29/2016       38.81    Seamless Food Delivery
6/29/2016        9.71    Acorns Investing
6/28/2016      228.98    Verizon Wireless
6/28/2016       50.00    Acorns Investing
6/28/2016       50.00    Acorns Investing
6/28/2016       50.00    Acorns Investing
6/27/2016       54.41    Acorns Investing
6/27/2016       31.36    Seamless Food Delivery
6/27/2016       17.94    Whole Foods
6/27/2016       16.92    Seamless Food Delivery
6/27/2016        9.98    Apple
6/27/2016        9.74    Acorns Investing
6/27/2016        5.99    Apple
6/24/2016       50.00    Acorns Investing
6/23/2016      202.47    Wine
6/23/2016       50.00    Acorns Investing
6/23/2016        8.71    Acorns Investing
6/22/2016       79.12    Trycaviar Food Delivery
6/22/2016       54.37    Acorns Investing
6/22/2016       27.92    Seamless Food Delivery
6/21/2016       50.00    Acorns Investing
6/21/2016       50.00    Acorns Investing
6/21/2016       50.00    Acorns Investing
6/21/2016        5.20    Acorns Investing
6/20/2016       59.08    Trycaviar Food Delivery
6/20/2016       53.46    Acorns Investing
6/20/2016        5.45    Acorns Investing
6/17/2016      200.00    Cleaning
6/17/2016       50.00    Acorns Investing
6/17/2016       18.08    Panera Bread
6/17/2016        5.99    Apple
6/16/2016       50.00    Acorns Investing
6/16/2016        8.45    Acorns Investing
6/15/2016       50.00    Acorns Investing
                                                Case 1:17-cr-00600-NRB Document 63-8 Filed 10/03/18 Page 8 of 9




6/15/2016     8.58    Acorns Investing
6/14/2016    50.00    Acorns Investing
6/14/2016    50.00    Acorns Investing
6/14/2016    50.00    Acorns Investing
6/14/2016    26.29    Seamless Food Delivery
6/14/2016     9.97    Acorns Investing
6/13/2016    98.42    Trycaviar Food Delivery
6/13/2016    50.25    Acorns Investing
6/13/2016    47.67    Trycaviar Food Delivery
6/13/2016    23.22    Trycaviar Food Delivery
6/13/2016    15.80    Seamless Food Delivery
6/13/2016    12.87    Whole Foods
6/13/2016     5.84    Acorns Investing
6/10/2016    50.00    Acorns Investing
 6/9/2016    87.09    Wine
 6/9/2016    50.00    Acorns Investing
 6/8/2016    52.76    Trycaviar Food Delivery
 6/8/2016    50.00    Acorns Investing
 6/8/2016     9.12    Acorns Investing
 6/7/2016    53.70    Acorns Investing
 6/7/2016    50.00    Acorns Investing
 6/7/2016    50.00    Acorns Investing
 6/7/2016     9.95    Acorns Investing
 6/7/2016    (2.00)   ATM fee
 6/7/2016    (2.00)   ATM fee
 6/6/2016   100.00    Cleaning
 6/6/2016    50.00    Acorns Investing
 6/6/2016    46.83    Seamless Food Delivery
 6/6/2016    (3.00)   ATM fee
 6/6/2016    (3.00)   ATM fee
 6/3/2016    50.00    Acorns Investing
 6/3/2016     9.34    Acorns Investing
 6/2/2016    51.00    Acorns Investing
 6/2/2016    28.67    Seamless Food Delivery
 6/1/2016    54.98    Acorns Investing
 6/1/2016    50.00    Acorns Investing
 6/1/2016    50.00    Acorns Investing
 6/1/2016    50.00    Acorns Investing
 6/1/2016     8.25    Acorns Investing
5/31/2016   370.23    Verizon Wireless
5/31/2016   113.92    Cleaning
5/31/2016    54.79    Acorns Investing
5/31/2016     5.98    Apple
5/27/2016    50.00    Acorns Investing
5/27/2016     6.82    Acorns Investing
5/26/2016    50.00    Acorns Investing
5/26/2016    29.90    Trycaviar Food Delivery
5/26/2016     9.84    Acorns Investing
5/25/2016    50.00    Acorns Investing
5/25/2016    (3.00)   ATM fee
5/24/2016   100.00    Cleaning
5/24/2016    58.20    Whole Foods
5/24/2016    50.00    Acorns Investing
5/24/2016    50.00    Acorns Investing
5/24/2016    50.00    Acorns Investing
5/24/2016    31.02    Seamless Food Delivery
                                                        Case 1:17-cr-00600-NRB Document 63-8 Filed 10/03/18 Page 9 of 9




     5/24/2016        6.75    Acorns Investing
     5/23/2016       50.00    Acorns Investing
     5/23/2016       38.00    Seamless Food Delivery
     5/23/2016        5.98    Apple
     5/20/2016       50.00    Acorns Investing
     5/20/2016        5.05    Acorns Investing
     5/19/2016       50.00    Acorns Investing
     5/19/2016        9.76    Acorns Investing
     5/18/2016    1,000.00    Acorns Investing
     5/18/2016       50.00    Acorns Investing
     5/18/2016       50.00    Acorns Investing
     5/17/2016      156.70    Trycaviar Food Delivery
     5/17/2016       27.76    Trycaviar Food Delivery
     5/16/2016       41.89    Trycaviar Food Delivery
     5/16/2016       31.80    Seamless Food Delivery
     5/12/2016       11.96    Apple
     5/10/2016      100.00    Cleaning
      5/9/2016       80.00    Cleaning
      5/9/2016       46.83    Seamless Food Delivery
      5/9/2016       22.86    Seamless Food Delivery
      5/9/2016       17.08    Duane Reade
      5/9/2016        8.97    Apple
      5/9/2016        4.34    Duane Reade
      5/6/2016       31.30    Seamless Food Delivery
      5/4/2016       27.91    Trycaviar Food Delivery
      5/2/2016       86.28    Trycaviar Food Delivery
      5/2/2016       85.65    Trycaviar Food Delivery
      5/2/2016       (2.00)   ATM fee
      5/2/2016       (2.00)   ATM fee
Total            87,801.75
